Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not disclose the claimed subject matter of a testing device for testing the retaining ability and fatigue life of an RV reducer where the mounting fixed sleeve (5) is used to fix the RV reducer (6) and the servo motor (4); there are threaded holes on both sides of the mounting fixed sleeve (5), one side of the mounting fixed sleeve (5) is connected with the servo motor (4) by bolt, and the other side of the mounting fixed sleeve (5) is connected with the pin wheel housing of the RV reducer (6) by bolt; there is a through hole in a middle portion of the mounting fixed sleeve (5), an output shaft of the servo motor (4) penetrates through the through hole and is connected with an input shaft of the RV reducer (6) through key joint; the mounting bracket base (2) is fixed on the workbench (1) by bolts, the mounting bracket base (2) is connected with the upper pressure plate of the mounting bracket (3) to form the mounting bracket; the mounting bracket and the mounting fixed sleeve (5) are connected by interference fit, the upper pressure plate of the mounting bracket (3) and the mounting fixed sleeve (5) are provided with positioning holes, the upper pressure plate of the mounting bracket (3) and the mounting fixed sleeve (5) are fastened by bolts through the positioning holes, thus the servo motor (4) and the RV reducer (6) can be installed on the same bracket; the end of the simulated swing arm (9) is equipped with the two counterweight blocks: the first counterweight block (10) and the second counterweight block (10'), the first counterweight block (10) and the second counterweight block (10') are respectively placed on both sides of the simulated swing arm (9) and fixedly connected with the simulated swing arm (9) through bolt, the two counterweight blocks provide a variable loaded torque and a loaded bending moment to the RV reducer (6); the first displacement sensor (11) is placed below the first 5 counterweight block (10) and is fixedly connected with the sensor holder (12) through bolts; t the sensor protector (13) is placed below the second counterweight block (10') to protect the first displacement sensor (11); the extension arm (8) is fixedly connected with the detection rod (14) through bolt, and an axis of the extension arm (8) is collinear with an axis of the detection rod (14); the second displacement sensor (15) is placed below the detection rod (14); the extension arm (8) is fixedly connected with an output planet carrier of the RV reducer (6) through bolt, and the axis of the extension arm (8) is collinear with a rotation axis of the output planet carrier of the RV reducer (6); the extension arm (8) is arranged vertically relative to the simulated swing arm (9), and is fixedly connected with the simulated swing arm (9) through bolt as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or  in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        9/10/2022